United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 97-4383MN
                                 _____________


Christopher D. Aburime; Bobby W.         *
Lucas; Blanche Clay; Joseph R.           *
Richburg; Sandra Williams; Alvin         *
Williams; Gwendolyn J. Stevens; Larry *
Washington; Marcia L. Atkins; Robert *
Garner; Richard M. Jones; James Baul; *
Sandra Holmes; Deartice Sanders; Susan *
Hagood; Gloria Williams; Marshall        *
Adams; Brandon Carter; Carolyn           *
Cockfield; Jeff A. Cooper; Darcy Davis; *
David Francis; Lloyd Gay; Charles        *
Mack; Harold Richardson; Jarvis          *
Shotwell; Anthony Turner; Steven         *
Wagner,                                  *   Appeal from the United States
                                         *   District Court for the District
              Plaintiffs-Appellants,     *   of Minnesota.
                                         *
       v.                                *         [UNPUBLISHED]
                                         *
Northwest Airlines, Inc.,                *
                                         *
              Defendant-Appellee,        *
                                         *
Air Line Pilots Association              *
International; International Association *
of Machinists and Aerospace Workers; *
International Brotherhood of Teamsters; *
Northwest Airlines, Foreman's            *
Association; Northwest Airlines,         *
Meteorologist's Association; Transport *
Workers Union of America,                 *
                                          *
             Defendants.                  *
                                    _____________

                             Submitted: June 8, 1998
                                 Filed: July 7, 1997
                                  _____________

Before FAGG, BRIGHT, and BEAM, Circuit Judges.
                           _____________

PER CURIAM.

        The Christopher D. Aburime appellants appeal the district court's order granting
in part and denying in part the appellants' motion for attorneys' fees and expenses. The
appellants also contend the district court denied them the opportunity to file a
supplemental fee motion. Having considered the record and the arguments and briefs
of the parties, we reject the appellants' arguments. The consent decree governing
attorneys’ fees for this case sets out in painstaking detail the circumstances when fees
are to be awarded. Given this attention to detail, if the parties intended to award
attorneys’ fees incurred during the litigation of fee petitions, we believe they would
have stated so. The consent decree contains no such provision, however, and we
refuse to imply one. Cf. Jones v. MacMillan Bloedel Containers, Inc., 685 F.2d 236,
239 (8th Cir. 1982) (unless expressly prohibited by the consent decree, the district
court should award attorneys’ fees for litigating fee petition). The district court
correctly determined that the appellants are not entitled to the fees resulting from their
fee petition. We conclude that any further discussion of the issues will serve no useful
purpose in this long-running class litigation that now appears before the court for the
third time. We thus affirm the district court without an extended opinion. See 8th Cir.
R. 47B.



                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-